Citation Nr: 0410882	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a minister


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from June 1969 to May 
1972.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The most recent Board remand was in March 
1999.  The RO recently returned this case to the Board for 
appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

The RO did provide the appellant with a development letter 
consistent with the notice requirements of the VCAA on the issues 
on appeal, as clarified by Quartuccio, supra.  However, additional 
development is needed to insure the Board has a record that will 
support an informed decision.

The record shows that the veteran has been in receipt of Social 
Security (SSA) disability benefits continuously since the mid 
1980's when his entitlement to SSA disability benefits was 
restored.  The record of his SSA determination is not on file and 
the Board did not locate a request for records having been made to 
SSA at any time.  In Quartuccio, the CAVC stated the following:

The parties agree that the appellant is receiving SSA benefits for 
schizophrenia, the same condition for which he seeks VA benefits. 
It is also true that neither the Secretary nor the appellant has 
reviewed these records. Although the Secretary has unilaterally 
declared the SSA records to be irrelevant, the ROA indicates that 
the appellant suffered from some mental problems while in the 
military, and the possibility that the SSA records could contain 
relevant evidence, including medical opinions as to the etiology 
of the appellant's schizophrenia, cannot be foreclosed absent a 
review of those records. See Murincsak, 2 Vet. App. at 370-72 
(concluding VA has a duty to obtain SSA records when it has actual 
notice that the veteran was receiving SSA benefits); see also 
Voerth v. West, 13 Vet. App. 117, 121 (1999) (concluding that the 
Secretary would have a duty to obtain SSA records, once the 
appellant submitted a well-grounded claim); Baker v. West, 11 Vet. 
App. 163, 169 (1998) (holding that VA failed in its duty to assist 
the veteran by not obtaining his SSA records even when the veteran 
only noted that he was receiving Social Security disability).  
Quartuccio, 16 Vet. App. at 188-89.  

The record of the current appeal is essentially on point.  It is 
reasonable to conclude from the contemporaneous record that the 
SSA entitlement was based on a psychiatric disorder.  Further, 
there is no evidence that either party has reviewed the record and 
the Board is unable to unilaterally declare with confidence that 
the SSA records are not relevant.  

The Board observes that additional due process requirements may be 
applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The Board observes that the hearing testimony and the 
initial psychiatric examination report refer to a psychiatric 
hospitalization in 1982 and more recent VA treatment that would 
seem relevant but are not a part of the record.

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO should contact the SSA and request that it provide all 
available records for any determinations made in regard to the 
veteran's entitlement to SSA disability benefits.

3.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed in accordance with the directives of this remand and if 
not, the VBA AMC should implement corrective procedures.  The 
Board errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 are fully complied 
with and satisfied.

4.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the claim 
of entitlement to service connection for a psychiatric disorder, 
to include PTSD.

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA 
AMC.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



